DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6 and 17 are objected to because of the following informalities:  
Regarding claim 6, in line 3, “of the struts of the in” should be “of the struts in” or otherwise have corrected syntax.
Regarding claim 17, in line 6, “cause the computing system perform” should be “cause the computing system to perform” or otherwise have corrected syntax.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, from which claims 10-16 depend, in lines 2-3, “the one or more computer nodes” lacks antecedent basis.  For the purpose of examination, it is assumed any computer system is referred to.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Patent Application Publication No. 2013/0201212 (Haskell) or, in the alternative, under 35 U.S.C. 103 as obvious over Haskell in view of U.S. Patent Application Publication No. 2011/0313418 (Nikonovas).
Regarding claim 1, Haskell discloses a computer-implemented method for controlling manipulation of a fixation apparatus including rings and struts to correct an anatomical structure deformity of first and second anatomical structure segments comprising: receiving, using one or more graphical user interfaces of a computing system, configuration information associated with the fixation apparatus, the configuration information comprising one or more geometric characteristics of the rings and struts of the fixation apparatus (see paragraphs [0100]-[0106] and Fig. 12, e.g.); generating, by the computing system, one or more graphical representations of a position and an orientation of the rings of the fixation apparatus (see Figs. 6-43, Abstract, and paragraphs [0079], [0100], and [0121], e.g.); determining, by the computing system, based at least in part on the configuration information, manipulations to the fixation apparatus for correction of the anatomical structure deformity, the manipulations comprising adjustments to the struts (see paragraphs [0192], [0194], and [0210], e.g.); and providing, by the computing system, to one or more users, indications of the manipulations to the fixation apparatus (see paragraphs [0192], [0194], and [0210], e.g.).
Haskell appears to disclose determining, by the computing system, based at least in part on the configuration information, a position and orientation of the rings of the fixation apparatus in three-dimensional space (see Abstract, paragraphs [0100], [0136], [0142], and Figs. 37A-43).  Alternatively, Nikonavas discloses a computer-implemented method for controlling manipulation of a fixation apparatus attached to bone segments, comprising: determining, by a computing system, based at least in part on configuration information, the first image information, positions and orientations of rings of a fixation apparatus in three-dimensional space (see Abstract and paragraphs [0025], [0027], [0046], [0052], and [0056]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Haskell to include a 3D representation of the anatomical segments and a corresponding attached fixation apparatus in order to facilitate a user in determining the best treatment plan for a given patient by modeling possible corrective treatment plans on 3D representations of a patient’s anatomy.
Regarding claim 2, Haskell discloses wherein the one or more graphical representations comprise day-by-day graphical representations of the position and the orientation of the rings of the fixation apparatus throughout treatment for the anatomical structure deformity (see paragraph [0200] and Figs. 39A-39E, e.g.). Additionally, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to use any desired day-by-day increments that allows a user to visualize a corrective treatment over time.
Regarding claim 3, Haskell discloses wherein the one or more graphical representations further show a position and an orientation of the first and second anatomical structure segments (see Figs. 6-43, Abstract, and paragraphs [0010] and [0087], e.g.).
Regarding claim 4, Haskell discloses wherein the one or more graphical representations comprise day-by-day graphical representations of the position and the orientation of the rings of the first and second anatomical structure segments throughout treatment for the anatomical structure deformity (see paragraph [0200] and Figs. 39A-39E, e.g.). Additionally, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to use any desired day-by-day increments that allows a user to visualize a corrective treatment over time.
Regarding claim 5, Haskell discloses wherein the configuration information comprises lengths of struts in a deformed setting and lengths or struts in an aligned setting (see paragraphs [0101], [0138], [0139], [0148], [0161], [0173], [0192], [0194], and [0210], e.g.).
Regarding claim 6, Haskell discloses wherein the one or more graphical representations show the position and the orientation of the rings and a position and an orientation of the struts of the in the deformed setting and the aligned setting (see Figs. 6-43 and paragraphs [0101], [0138], [0139], [0148], [0161], [0173], [0192], [0194], and [0210], e.g.).
Regarding claim 7, Haskell discloses further comprising receiving deformity parameters comprising at least one of translation parameters or angulation parameters (see paragraphs [0088]-[0096] and [0168]-[0173]), wherein the manipulations to the fixation apparatus are determined based, at least in part, on the deformity parameters (see paragraphs [0191]-[0200]).  
Regarding claim 8, Haskell discloses further comprising receiving mounting parameters comprising offsets associated with a reference ring and a reference point (see paragraphs [0112]-[0149], wherein the manipulations to the fixation apparatus are determined based, at least in part, on the mounting parameters (see paragraphs [0198]- [0205]).  
Regarding claim 9, Haskell discloses one or more non-transitory computer-readable storage media (see paragraphs [0011] and [0076], e.g.) having stored thereon instructions that, upon execution by one or more computing devices, cause the one or more compute nodes to perform operations for controlling manipulation of a fixation apparatus including rings and struts to correct an anatomical structure deformity of first and second anatomical structure segments, the operations comprising: receiving, using one or more graphical user interfaces of a computing system, configuration information associated with the fixation apparatus, the configuration information comprising one or more geometric characteristics of the rings and struts of the fixation apparatus (see paragraphs [0100]-[0106] and Fig. 12, e.g.); generating, by the computing system, one or more graphical representations showing a position and an orientation of the rings of the fixation apparatus (see Figs. 6-43, Abstract, and paragraphs [0079], [0100], and [0121], e.g.); determining, by the computing system, based at least in part on the configuration information, manipulations to the fixation apparatus for correction of the anatomical structure deformity, the manipulations comprising adjustments to the struts (see paragraphs [0192], [0194], and [0210], e.g.); and providing, by the computing system, to one or more users, indications of the manipulations to the fixation apparatus (see paragraphs [0192], [0194], and [0210], e.g.).
Haskell appears to disclose determining, by the computing system, based at least in part on the configuration information, a position and orientation of the rings of the fixation apparatus in three-dimensional space (see Abstract, paragraphs [0100], [0136], [0142], and Figs. 37A-43).  Alternatively, Nikonavas discloses a computer-implemented method for controlling manipulation of a fixation apparatus attached to bone segments, comprising: determining, by a computing system, based at least in part on configuration information, the first image information, positions and orientations of rings of a fixation apparatus in three-dimensional space (see Abstract and paragraphs [0025], [0027], [0046], [0052], and [0056]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the operations of Haskell to include determining a 3D representation of the anatomical segments and a corresponding attached fixation apparatus in order to facilitate a user in determining the best treatment plan for a given patient by modeling possible corrective treatment plans on 3D representations of a patient’s anatomy.
Regarding claim 10, Haskell discloses wherein the one or more graphical representations comprise day-by-day graphical representations of the position and the orientation of the rings of the fixation apparatus throughout treatment for the anatomical structure deformity (see paragraph [0200] and Figs. 39A-39E, e.g.). Additionally, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to use any desired day-by-day increments that allows a user to visualize a corrective treatment over time.
Regarding claim 11, Haskell discloses wherein the one or more graphical representations further show a position and an orientation of the first and second anatomical structure segments (see Figs. 6-43, Abstract, and paragraphs [0010] and [0087], e.g.).
Regarding claim 12, Haskell discloses wherein the one or more graphical representations comprise day-by-day graphical representations of the position and the orientation of the rings of the first and second anatomical structure segments throughout treatment for the anatomical structure deformity (see paragraph [0200] and Figs. 39A-39E, e.g.). Additionally, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to use any desired day-by-day increments that allows a user to visualize a corrective treatment over time.
Regarding claim 13, Haskell discloses wherein the configuration information comprises lengths of struts in a deformed setting and lengths or struts in an aligned setting (see paragraphs [0101], [0138], [0139], [0148], [0161], [0173], [0192], [0194], and [0210], e.g.).
Regarding claim 14, Haskell discloses wherein the one or more graphical representations show the position and the orientation of the rings and a position and an orientation of the struts of the in the deformed setting and the aligned setting (see Figs. 6-43 and paragraphs [0101], [0138], [0139], [0148], [0161], [0173], [0192], [0194], and [0210], e.g.).
Regarding claim 15, Haskell discloses wherein the operations further comprise receiving deformity parameters comprising at least one of translation parameters or angulation parameters (see paragraphs [0088]-[0096] and [0168]-[0173]), wherein the manipulations to the fixation apparatus are determined based, at least in part, on the deformity parameters (see paragraphs [0191]-[0200]).  
Regarding claim 16, Haskell discloses wherein the operations further comprise receiving mounting parameters comprising offsets associated with a reference ring and a reference point (see paragraphs [0112]-[0149], wherein the manipulations to the fixation apparatus are determined based, at least in part, on the mounting parameters (see paragraphs [0198]- [0205]).  
Regarding claim 17, Haskell discloses a computing system (see paragraphs [0076] and [0078], e.g.) for controlling manipulation of a fixation apparatus including rings and struts to correct an anatomical structure deformity of first and second anatomical structure segments comprising: one or more processors (120); and one or more memories (130/150) having stored therein instructions that, upon execution by the one or more processors, cause the computing system perform operations comprising: receiving, using one or more graphical user interfaces of a computing system, configuration information associated with the fixation apparatus, the configuration information comprising one or more geometric characteristics of the rings and struts of the fixation apparatus (see paragraphs [0100]-[0106] and Fig. 12, e.g.); generating, by the computing system, one or more graphical representations showing a position and an orientation of the rings of the fixation apparatus (see Figs. 6-43, Abstract, and paragraphs [0079], [0100], and [0121], e.g.); determining, by the computing system, based at least in part on the configuration information, manipulations to the fixation apparatus for correction of the anatomical structure deformity, the manipulations comprising adjustments to the struts (see paragraphs [0192], [0194], and [0210], e.g.); and providing, by the computing system, to one or more users, indications of the manipulations to the fixation apparatus (see paragraphs [0192], [0194], and [0210], e.g.).
Haskell appears to disclose determining, by the computing system, based at least in part on the configuration information, a position and orientation of the rings of the fixation apparatus in three-dimensional space (see Abstract, paragraphs [0100], [0136], [0142], and Figs. 37A-43).  Alternatively, Nikonavas discloses a computer-implemented method for controlling manipulation of a fixation apparatus attached to bone segments, comprising: determining, by a computing system, based at least in part on configuration information, the first image information, positions and orientations of rings of a fixation apparatus in three-dimensional space (see Abstract and paragraphs [0025], [0027], [0046], [0052], and [0056]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Haskell to perform operations including determining a 3D representation of the anatomical segments and a corresponding attached fixation apparatus in order to facilitate a user in determining the best treatment plan for a given patient by modeling possible corrective treatment plans on 3D representations of a patient’s anatomy.
Regarding claim 18, Haskell discloses wherein the one or more graphical representations comprise day-by-day graphical representations of the position and the orientation of the rings of the fixation apparatus throughout treatment for the anatomical structure deformity (see paragraph [0200] and Figs. 39A-39E, e.g.). Additionally, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to use any desired day-by-day increments that allows a user to visualize a corrective treatment over time.
Regarding claim 19, Haskell discloses wherein the one or more graphical representations further show a position and an orientation of the first and second anatomical structure segments (see Figs. 6-43, Abstract, and paragraphs [0010] and [0087], e.g.).
Regarding claim 20, Haskell discloses wherein the one or more graphical representations comprise day-by-day graphical representations of the position and the orientation of the rings of the first and second anatomical structure segments throughout treatment for the anatomical structure deformity (see paragraph [0200] and Figs. 39A-39E, e.g.). Additionally, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to use any desired day-by-day increments that allows a user to visualize a corrective treatment over time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773